Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Joshua Jacobs, Appellant                              Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 14F1096-
 No. 06-16-00008-CR         v.                         102). Opinion on Second Remand delivered
                                                       by Justice Moseley,* Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating. *Justice
                                                       Moseley, Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Joshua Jacobs, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 27, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk